DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on April 5, 2021, is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-16 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1, line 1; replacing “comprises” with --comprising--), (claim 7, line 2, “the electrode”; replacing “the” with --an--), (claim 8, lines 2-3, “the electrode of the first X-ray absorption layer”; deleting “first” and inserting --of the X-ray absorption layer-- after “electrode” as recited in line 2 of claim 7), (claim 8, last line, “electrode of the first X-ray absorption layer”; deleting “first” and inserting --of the X-ray absorption layer-- after “electrode” as recited in line 2 of claim 7), and (claim 12, line 2, “the electrode of the first X-ray absorption layer”; deleting “first” and inserting --of the X-ray absorption layer-- after “electrode” as recited in line 2 of claim 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmann et al. (US 2003/0043959; hereinafter Wischmann) in view of Chappo (US 2016/0094798). 

Regarding claim 1, Wischmann discloses an X-ray detector (title and fig. 3) comprising: an X-ray absorption layer (2, 3) configured to absorb X-ray photons; and a temperature driver (7) in the X-ray absorption layer (in 3).
However, Wischmann fails to disclose an electronics layer comprising an electronics system configured to process or interpret signals generated by the X-ray photons.
Chappo teaches an electronics layer (314) comprising an electronics system (316) configured to process or interpret signals generated by the X-ray photons (pars. 2 and 34; fig. 4; 406 outputting to 402).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Chappo, since one would have been motivated to make such a modification for making a device more compact (Chappo: fig. 3).

Regarding claim 4, Wischmann discloses wherein the temperature driver comprises a resistive heater (par. 46).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wischmann and Chappo as applied to claim 1 above, and further in view of Sagoh et al. (US 2011/0311023; hereinafter Sagoh). 
Wischmann as modified above suggests claim 1. 
However, Wischmann fails to disclose a temperature sensor in the X-ray absorption layer or the electronics layer.
Sagoh teaches a temperature sensor (52b) in the X-ray absorption layer (with 52) or the electronics layer.
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Sagoh, since one would have been motivated to make such a modification for more control (Sagoh: par. 86).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wischmann and Chappo as applied to claim 1 above, and further in view of Pohan et al. (US 2003/0016779; hereinafter Pohan). 

Regarding claim 3, Wischmann as modified above suggests claim 1. 
However, Wischmann fails to disclose wherein the temperature driver comprises a Peltier device.
Pohan teaches wherein the temperature driver comprises a Peltier device (par. 13).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Pohan, since these temperature drivers were 

Regarding claim 5, Wischmann as modified above suggests claim 1. 
However, Wischmann fails to disclose wherein the temperature driver comprises individually addressable units.
Pohan teaches wherein the temperature driver comprises individually addressable units (claim 22).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Pohan, since one would have been motivated to make such a modification for compensation (Pohan: par. 9). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wischmann and Chappo as applied to claim 1 above, and further in view of Ootorii et al. (US 2014/0326892; hereinafter Ootorii). 
Wischmann as modified above suggests claim 1. 
However, Wischmann fails to disclose wherein the X-ray absorption layer or the electronics layer comprises a plurality of chips.
Ootorii teaches wherein the X-ray absorption layer (with 10) or the electronics layer comprises a plurality of chips (par. 53).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Ootorii, since one would have been motivated to make such a modification for increasing area capabilities (Ootorii: par. 9).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wischmann and Chappo as applied to claim 1 above, and further in view of Overdick et al. (US 2002/0109091; hereinafter Overdick). 
Wischmann as modified above suggests claim 1. Chappo further teaches wherein the electronics layer comprises silicon (314; abstract).
However, Wischmann fails to disclose wherein the X-ray absorption layer comprises GaAs, CdTe, CdZnTe, or a combination thereof 
Overdick teaches wherein the X-ray absorption layer comprises GaAs, CdTe, CdZnTe, or a combination thereof (par. 33). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Wischmann with the teaching of Overdick, since these converting materials were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Overdick: par. 33). One would have been motivated to make such a modification for reducing layers. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following double patenting rejections are with regard to U.S. Patent Nos. 9915741; 10007007; 10007009; 10061038; 10061040; 10413264; 10416324; 10502843; 10514472; 10535703; 10539691; 10677940; 10677941; 10705031; 10712456; 10788593; 10820867; 10820882; 10833217; 10838086; 10945688; and 10966676, as well as copending U.S. Patent Application Nos. 16/161113; 16/177709; 16/565450; 16/676425; 16/709723; 16/742771; 16/742791; 16/742797; 16/852781; 16/852854; 16/852822; 16/854053; 16/854068; 16/891152 16/919511; 16/919539; 16/919592; 16/919643; 16/919779; 17/036253; 17/081520; 17/128985; 17/130754; 17/176608; 17/176632;  17/176660; 17/178755; 17/236508; 17/236553; 17/236626; 17/236653; and 17/307128.  

Claims 7-15 are respectively rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9915741; 10007007; 10007009; 10061038; 10061040; 10413264;  10416324; 10502843; 10535703; 10539691; 10677940; 10677941; 10705031; 10712456; 10788593; 10820882; 10833217; and/or 10945688  in view of Wischmann and Chappo. 

Claims 7-15 are respectively and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 16/177709; 16/565450; 16/676425; 16/709723; 16/742771; 16/742791; 16/742797; 16/852822; 16/854053; 16/854068; 16/891152; 16/919511; 16/919592; 16/919643; 17/081520; 17/128985; 17/130754; 17/176608; 17/176632; 17/236508; 17/236553; 17/236626; and/or 17/236653 in view of Wischmann and Chappo. 
These are provisional nonstatutory double patenting rejections.

Regarding claim 7:  

U.S. Patent No. 9915741 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons reaching the X-ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 11).

U.S. Patent No. 10007007 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 21); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the 

U.S. Patent No. 10007009 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent No. 10061038 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the 

U.S. Patent No. 10061040 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 10).

U.S. Patent No. 10413264 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay (claim 3); wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator 


U.S. Patent No. 10416324 claims an x-ray (claim 16) detector comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1); a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X-ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay (claim 4); wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 16).

U.S. Patent No. 10502843 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay (claim 4); wherein the controller is configured to 

U.S. Patent No. 10535703 claims an x-ray (claim 12) detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 14).

U.S. Patent No. 10539691 claims an x-ray (claim 12) detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay (claim 14); wherein the controller is configured to 

U.S. Patent No. 10677940 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent No. 10677941 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the 

U.S. Patent No. 10705031 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent No. 10712456 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a first voltage comparator configured to compare a voltage of the electrode to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate 

U.S. Patent No. 10788593 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 20).

U.S. Patent No. 10820882 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 13); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate 

U.S. Patent No. 10833217 claims an x-ray detector (claim 11) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1); an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 15).

U.S. Patent No. 10945688 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the 

U.S. Patent Application No. 16/177709 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electrons layer comprising a electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 13).

U.S. Patent Application No. 16/565450 claims a detector comprising: a radiation absorption layer configured to absorb radiation; an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of photons absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if 

U.S. Patent Application No. 16/676425 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 3).

U.S. Patent Application No. 16/709723 claims an x-ray detector (claim 8) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 5); an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the 

U.S. Patent Application No. 16/742771 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 23).

U.S. Patent Application No. 16/742791 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the 

U.S. Patent Application No. 16/742797 claims a detector comprising: an radiation absorption layer configured to absorb radiation; an electronics system; wherein the electronics systems comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 18).

U.S. Patent Application No. 16/852822 claims an x-ray detector (claim 9) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1; photodiode with an electrode); a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase 

U.S. Patent Application No. 16/854053 claims a detector comprising: a radiation absorption layer configured to absorb radiation (claim 1); a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 8).

U.S. Patent Application No. 16/854068 claims an x-ray detector (claim 5) comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered 

U.S. Patent Application No. 16/891152 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent Application No. 16/919511 claims a detector comprising: a radiation absorption layer configured to absorb radiation; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation particles absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the 

U.S. Patent Application No. 16/919592 claims a detector comprising: a radiation absorption layer configured to absorb radiation; an electronics layer comprising an electronics system (claim 24); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation particles absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 26).

U.S. Patent Application No. 16/919643 claims an x-ray detector (claim 10) comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics system; wherein the electrons system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage 

U.S. Patent Application No. 17/081520 claims an x-ray detector (claim 5) comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent Application No. 17/128985 claims a detector comprising: a radiation absorption layer configured to absorb radiation (claim 8: pixel); an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage 

U.S. Patent Application No. 17/130754 claims a radiation detector comprising: a radiation absorption layer configured to absorb photons; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation particles absorbed by the absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 13).

U.S. Patent Application No. 17/176608 claims a radiation detector comprising: a radiation absorption layer configured to absorb photons (claim 1: pixel); a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the 

U.S. Patent Application No. 17/176632 claims a radiation detector comprising: a radiation absorption layer configured to absorb radiation (claim 14); a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 15).

U.S. Patent Application No. 17/176632 claims a radiation detector (claim 17; radiation absorbed) comprising: a radiation absorption layer configured to absorb photons (claim 1; substrate); an electronics system; wherein the electronics system comprises first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of photons absorbed by the radiation absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of 

U.S. Patent Application No. 17/236553 claims a radiation detector comprising: a radiation absorption layer configured to absorb photons; an electronics layer comprising an electronics system; wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of photons absorbed by the radiation absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 16).

U.S. Patent Application No. 17/236626 claims an X-ray radiation (claim 7) detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of photons absorbed by the radiation absorption layer (claim 6); a controller; wherein the 

U.S. Patent Application No. 17/236653 claims an X-ray radiation detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the radiation absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X-ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 22).

However, the U.S. Patents and U.S. Patent Applications respectively do not claim an electronics system configured to process or interpret signals generated by the X-ray photons; and a temperature driver in the X-ray absorption layer. 

It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the teaching of Chappo, since one would have been motivated to make such a modification for making a device more compact (Chappo: fig. 3).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the teaching of Wischmann, since one would have been motivated to make such a modification for reducing bright burn effects (Wischmann: par. 12). 
	Additionally, it would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the components in a single claimed embodiment because of the following rationale.
Since the Examiner finds that the claims of the U.S. Patents and Patent Applications included each embodiment claimed, although not necessarily in a single claimed embodiment, with the difference between the claimed invention and the claims of the U.S. Patents and Patent Applications being the lack of actual combination in a single claimed embodiment, and since the Examiner finds that one of ordinary skill in the art could have combined the embodiments as claimed by known methods, and that in combination, the elements of each embodiment merely performs the same function as it does in separate embodiments, the Examiner thus finds that one of ordinary skill in the art would have recognized that the 

Regarding claim 8, U.S. Patent Nos. 9915741 (claim 12), 10007009 (claim 3), 10061038 (claim 2) 10061040 (claim 11), 10413264 (claim 2), 10416324 (claim 1), 10502843 (claim 3), 10535703 (claim 15), 10539691 (claim 13), 10677940 (claim 17), 10677941 (claim 15), 10712456 (claim 15), 10788593 (claim 21), 10820882 (claim 15), 10833217 (claim 16), and 10945688 (claim 11), along with U.S. Patent Application Nos. 16/177709 (claim 14), 16/565450 (claim 2), 16/676425 (claim 4), 16/709723 (claim 11), 16/742771 (claim 24), 16/742791 (claim 18), 16/742797 (claim 19), 16/852822 (claim 1), 16/854053 (claim 9), 16/919511 (claim 12), 16/919592 (claim 27), 16/919643 (claim 12), 17/128985 (claim 9), and 17/236553 (claim 17) claim wherein the electronics system further comprises a capacitor module electrically connected to the electrode of the X-ray absorption layer, wherein the capacitor module is configured to collect charge carriers from the electrode of the X-ray absorption layer.

Regarding claim 9, U.S. Patent No. 9915741 (claim 13), 10007009 (claim 4), 10061038 (claim 3), 10061040 (claim 12), 10413264 (claim 3), 10416324 (claim 17), 10502843 (claim 4), 10535703 (claim 16), 10539691 (claim 14), 10677940 (claim 18), 10677941 (claim 16), 10712456 (claim 16), 10788593 (claim 22), 10820882 (claim 16), 10833217 (claim 17), and 10945688 (claim 12), along with U.S. Patent Application Nos. 16/177709 (claim 15), 16/565450 (claim 3), 16/676425 (claim 5), 16/709723 (claim 12), 16/742771 (claim 25), 16/742791 (claim 19), 16/852822 (claim 17), 16/854053 (claim 10), 16/854068 (claim 7), 16/919511 (claim 13), 16/919592 (claim 28), 16/919643 (claim 13), 17/081520 (claim 9), 17/128985 (claim 10), 17/130754 (claim 15), 17/176608 (claim 15), 17/176632 (claim 19), 17/236553 

Regarding claim 10, U.S. Patent No. 9915741 (claim 14), 10007009 (claim 5), 10061038 (claim 4), 10061040 (claim 13), 10416324 (claim 18), 10502843 (claim 5), 10535703 (claim 17), 10677940 (claim 19), 10677941 (claim 17), 10712456 (claim 17), 10788593 (claim 23), 10820882 (claim 17), 10833217 (claim 18), and 10945688 (claim 13), along with U.S. Patent Application Nos. 16/177709 (claim 16), 16/565450 (claim 4), 16/676425 (claim 6), 16/709723 (claim 13), 16/742771 (claim 26), 16/742791 (claim 20), 16/852822 (claim 18), 16/854053 (claim 11), 16/854068 (claim 8), 16/919511 (claim 14), 16/919592 (claim 29), 17/128985 (claim 11), 17/130754 (claim 16), 17/176632 (claim 20), 17/236553 (claim 19), and 17/236653 (claim 25) claim wherein the electronics system further comprises a voltmeter, wherein the controller is configured to cause the voltmeter to measure the voltage upon expiration of the time delay.

Regarding claim 11, U.S. Patent No. 9915741 (claim 15), 10007009 (claim 6), 10061038 (claim 5), 10061040 (claim 14), 10416324 (claim 19), 10502843 (claim 6), 10535703 (claim 18), 10677940 (claim 20), 10677941 (claim 18), 10712456 (claim 18), 10788593 (claim 24), 10820882 (claim 18), 10833217 (claim 19), and 10945688 (claim 14), along with U.S. Patent Application Nos. 16/177709 (claim 17), 16/565450 (claim 5), 16/676425 (claim 7), 16/709723 (claim 14), 16/742771 (claim 27), 16/742791 (claim 21), 16/852822 (claim 19), 16/854053 (claim 12), 16/854068 (claim 9), 16/919511 (claim 15), 16/919592 (claim 30), 17/128985 (claim 12), 17/130754 (claim 17), 17/176608 (claim 16), 17/176632 (claim 21), 17/236553 (claim 20), and 17/236653 (claim 26) claim wherein the controller is configured to determine an X-ray photon energy based on a value of the voltage measured upon expiration of the time delay.

Regarding claim 12, U.S. Patent No. 9915741 (claim 16), 10007009 (claim 7), 10061038 (claim 6), 10061040 (claim 15), 10413264 (claim 4), 10416324 (claim 20), 10502843 (claim 7), 10535703 (claim 19), 10539691 (claim 15), 10677940 (claim 21), 10677941 (claim 19), 10712456 (claim 19), 10788593 (claim 25), 10820882 (claim 19), 10833217 (claim 20), and 10945688 (claim 15), along with U.S. Patent Application Nos. 16/177709 (claim 18), 16/565450 (claim 6), 16/676425 (claim 8), 16/709723 (claim 15), 16/742771 (claim 28), 16/742791 (claim 22), 16/742797 (claim 20), 16/852822 (claim 20), 16/854053 (claim 13), 16/854068 (claim 10), 16/919511 (claim 16), 16/919643 (claim 14), 17/081520 (claim 10), 17/128985 (claim 13), 17/130754 (claim 18), 17/176632 (claim 22), 17/236553 (claim 21), 17/236626 (claim 16), and 17/236653 (claim 27) claim wherein the controller is configured to connect the electrode of the X-ray absorption layer to an electrical ground.

Regarding claim 13, U.S. Patent No. 9915741 (claim 17), 10007009 (claim 8), 10061038 (claim 7), 10061040 (claim 16), 10413264 (claim 1), 10416324 (claim 21), 10502843 (claim 8), 10535703 (claim 20), 10539691 (claim 16), 10677940 (claim 22), 10677941 (claim 20), 10712456 (claim 20), 10788593 (claim 26), 10820882 (claim 20), 10833217 (claim 21), and 10945688 (claim 16), along with U.S. Patent Application Nos. 16/177709 (claim 19), 16/565450 (claim 7), 16/676425 (claim 9), 16/709723 (claim 16), 16/742771 (claim 29), 16/742791 (claim 23), 16/852822 (claim 21), 16/854053 (claim 14), 16/854068 (claim 11), 16/919511 (claim 17), 16/919592 (claim 32), 16/919643 (claim 15), 17/081520 (claim 11), 17/128985 (claim 14), 17/130754 (claim 19), 17/176608 (claim 17), 17/176632 (claim 23), 17/236553 (claim 22), 17/236626 (claim 17), and 17/236653 (claim 28) claim wherein a rate of change of the voltage is substantially zero at expiration of the time delay.

Regarding claim 14, U.S. Patent No. 9915741 (claim 18), 10007009 (claim 9), 10061038 (claim 8), 10061040 (claim 17), 10416324 (claim 22), 10502843 (claim 9), 10535703 (claim 21), 10677940 (claim 23), 

Regarding claim 15, U.S. Patent No. 9915741 (claim 19), 10007009 (claim 10), 10061038 (claim 9), 10061040 (claim 18), 10413264 (claim 5), 10416324 (claim 23), 10502843 (claim 10), 10539691 (claim 17), 10677941 (claim 22), 10788593 (claim 28), 10820882 (claim 22), and 10945688 (claim 18), along with U.S. Patent Application Nos. 16/565450 (claim 11), 16/676425 (claim 13), 16/742791 (claim 25), 16/742797 (claim 23), 16/852822 (claim 23), 16/854053 (claim 16), 16/854068 (claim 13), 16/919643 (claim 16), 17/081520 (claim 12), 17/176608 (claim 18), and 17/236626 (claim 18) claim wherein the X-ray absorption layer comprises a diode.

Claims 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 10514472; 10820867; 10838086 and/or 10966676 in view of Chappo, Wischmann, and Steadman Booker et al. (US 2010/0020924; hereinafter Steadman).
Claims 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 16/161113; 16/852781; 16/852854; 16/919539; 16/919779; 17/036253; 17/176660; 17/178755; and/or 17/307128 in view of Chappo, Wischmann, and Steadman.  These are provisional nonstatutory double patenting rejections.

Regarding claim 7:

U.S. Patent No. 10514472 claims an x-ray (claim 14) detector (claim 1) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1; par. 1 in the body of the claim); comparing a voltage (claim 15) of an electrode of the X-ray absorption layer to a first threshold (claim 1; par. 3); a second voltage comparator configured to compare the voltage to a second threshold (claim 1, par. 4); a counter configured to register a number of X-ray photons reaching the X-ray absorption layer (claim 1, par. 2); a controller; wherein the controller is configured to start a time delay from a time at which determining that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 1, par. 3); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 1, par. 5); wherein the controller is configured to cause the number registered by the counter to change, if determining that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1; par. 6).

U.S. Patent No. 10820867 claims an x-ray (claim 14) detector (claim 1) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1; par. 1 in the body of the claim); comparing a voltage (claim 15) of an electrode of the X-ray absorption layer to a first threshold (claim 1; par. 3); comparing the voltage to a second threshold (claim 1, par. 4); a counter configured to register a number of X-ray photons reaching the X-ray absorption layer (claim 1, par. 2); a controller; wherein the controller is configured to start a time delay from a time at which determining that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 1, par. 3); wherein the controller is configured to activate the second comparing during the time delay (claim 1, par. 4); wherein the controller is configured to cause the number registered by the counter to change, if determining that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1; par. 4).

U.S. Patent No. 10838086 claims an x-ray (claim 23) detector comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1); a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X-ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 7); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 8); wherein the controller is configured to cause the number registered by the counter to increase by one (claim 6). 

U.S. Patent No. 10966676 claims an x-ray detector comprising: an X-ray absorption layer configure to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 1); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 3); wherein the controller is configured to cause the number registered by the counter to increase by one (claim 1), if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1).

U.S. Patent Application No. 16/161113 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of 

U.S. Patent Application No. 16/852781 claims an x-ray detector comprising: an X-ray absorption configured to absorb X-ray photons (claim 1); a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 15); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 17); wherein the controller is configured to cause the number registered by the counter to increase by one (claim 15).

U.S. Patent Application No. 16/852854 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; an electronics layer comprising an electronics system (claim 1); wherein the electronics system comprises: a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time 

U.S. Patent Application No. 16/919539 claims an x-ray detector (claim 16) comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 7); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 9); wherein the controller is configured to cause the number registered by the counter to increase by one (claim 7).

U.S. Patent Application No. 16/919779 claims an x-ray detector (claim 2) comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 14); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 16); wherein the controller is configured to cause the number registered by the counter to increase by one (claim 14).

U.S. Patent Application No. 17/036253 claims an x-ray (claim 14) detector (claim 1) comprising: an X-ray absorption layer configured to absorb X-ray photons (claim 1; par. 1 in the body of the claim); comparing a voltage (claim 15) of an electrode of the X-ray absorption layer to a first threshold (claim 1; par. 3); comparing the voltage to a second threshold (claim 1, par. 3); a counter (claim 1, par. 2); a controller; wherein the controller is configured to start a time delay from a time at which determining that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 1, par. 3); wherein the controller is configured to activate the second voltage comparator during the time delay (claim 1, par. 3); wherein the controller is configured to cause the number registered by the counter to change, if determining that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (claim 1; par. 3).

U.S. Patent Application No. 17/176660 claims an x-ray detector comprising: an X-ray absorption layer configured to absorb X-ray photons; a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one (claim 10).

U.S. Patent Application No. 17/178755 claims an X-ray (claim 15) detector comprising: a X-ray absorption layer configured to absorb X-ray photons (claim 1: pixel); a first comparator configured to 

U.S. Patent Application No. 17/307128 claims an X-ray (claim 15) detector comprising: a X-ray absorption layer configured to absorb X-ray photons (claim 1); a first voltage comparator configured to compare a voltage of an electrode of the X-ray absorption layer to a first threshold; a second comparator configured to compare the voltage to a second threshold; a counter configured to register a number of X-ray photons absorbed by the X- ray absorption layer; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (claim 12); wherein the controller is configured to activate the second comparator during the time delay (claim 14).

However, the U.S. Patents and U.S. Patent Applications respectively do not claim an electronics system configured to process or interpret signals generated by the X-ray photons; a temperature driver in the X-ray absorption layer; registering a number of X-ray photons reaching the X-ray absorption layer; comparators; and counting by one when the second voltage comparator determines that a voltage equals or exceeds a value of the second threshold.

It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the teaching of Chappo, since one would have been motivated to make such a modification for making a device more compact (Chappo: fig. 3).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the teaching of Wischmann, since one would have been motivated to make such a modification for reducing bright burn effects (Wischmann: par. 12). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the teaching of Steadman, since one would have been motivated to make such a modification for improving the count (Steadman: par. 10). 
	Additionally, it would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of the U.S. Patents and Patent Applications with the components in a single claimed embodiment because of the following rationale.


Regarding claim 8, U.S. Patent Nos. 10514472 (claim 2), 10820867 (claim 2), 10838086 (claim 11), and 10966676 (claim 2), along with U.S. Patent Application Nos. 16/161113 (claim 14), 16/852781 (claim 16), 16/852854 (claim 23), 16/919539 (claim 8), 16/919779 (claim 15), 17/036253 (claim 2), and 17/307128 (claim 13) claim wherein the electronics system further comprises a capacitor module electrically connected to the electrode of the X-ray absorption layer, wherein the capacitor module is configured to collect charge carriers from the electrode of the X-ray absorption layer.

Regarding claim 9, U.S. Patent Nos. 10514472 (claim 3), 10838086 (claim 8), and 10966676 (claim 3), along with U.S. Patent Application Nos. 16/161113 (claim 15), 16/852781 (claim 17), 16/852854 (claim 24), 16/919539 (claim 8), 16/919779 (claim 16), 17/176660 (claim 12), and 17/307128 (claim 14) claim wherein the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay.

Regarding claim 10, U.S. Patent No. 10514472 (claim 4), 10820867 (claim 4), and 10838086 (claim 9), along with U.S. Patent Application No. 17/036253 (claim 4) claim wherein the electronics system further comprises a voltmeter, wherein the controller is configured to cause the voltmeter to measure the voltage upon expiration of the time delay.

Regarding claim 11, U.S. Patent No. 10514472 (claim 5), 10820867 (claim 5), and 10838086 (claim 10), along with U.S. Patent Application No. 17/036253 (claim 5) claim wherein the controller is configured to determine an X-ray photon energy based on a value of the voltage measured upon expiration of the time delay.

Regarding claim 12, U.S. Patent Nos. 10514472 (claim 6), 10820867 (claim 6), 10838086 (claim 12) and 10966676 (claim 4), along with U.S. Patent Application Nos. 16/161113 (claim 16), 16/852781 (claim 18), 16/852854 (claim 25), 16/919539 (claim 10), 16/919779 (claim 17), 17/036253 (claim 6), 17/176660 (claim 13), and 17/307128 (claim 15) claim wherein the controller is configured to connect the electrode of the X-ray absorption layer to an electrical ground.

Regarding claim 13, U.S. Patent No. 10514472 (claim 7), 10820867 (claim 7), 10838086 (claim 13) and 10966676 (claim 5), along with U.S. Patent Application Nos. 16/161113 (claim 17), 16/852781 (claim 19), 16/852854 (claim 26), 16/919539 (claim 11), 16/919779 (claim 18), 17/036253 (claim 7), 17/176660 (claim 14), and 17/307128 (claim 16) claim wherein a rate of change of the voltage is substantially zero at expiration of the time delay.

Regarding claim 14, U.S. Patent No. 10514472 (claim 8), 10820867 (claim 8), 10838086 (claim 13) and 10966676 (claim 5), along with U.S. Patent Application Nos. 16/161113 (claim 17), 16/852781 (claim 

Regarding claim 15, U.S. Patent No. 10514472 (claim 9), 10820867 (claim 9), 10838086 (claim 14), and 10966676 (claim 6), along with U.S. Patent Application Nos. 16/161113 (claim 18), 16/852781 (claim 20), 16/852854 (claim 27), 16/919779 (claim 19), 17/036253 (claim 9), and 17/307128 (claim 17) claim wherein the X-ray absorption layer comprises a diode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884